In the
          Court of Appeals
  Second Appellate District of Texas
           at Fort Worth
        ___________________________

             No. 02-17-00227-CR
        ___________________________

        RANDALL RAY LYLE, Appellant

                        V.

             THE STATE OF TEXAS


     On Appeal from the 371st District Court
            Tarrant County, Texas
          Trial Court No. 1239400D


       Before Gabriel, Bassel, and Womack, JJ.
      Memorandum Opinion by Justice Gabriel
Justice Bassel Dissents and Concurs without Opinion
                           MEMORANDUM OPINION

      Appellant Randall Ray Lyle appeals from the trial court’s revocation of his

community supervision, adjudication of his guilt for theft of property valued at

$20,000 or more but less than $100,000, and imposition of a four-year sentence. He

raises challenges to his original guilty plea, which resulted in the order of deferred

adjudication, and to the later revocation and adjudication. We conclude that we do

not have jurisdiction to address Lyle’s challenges to his original guilty plea. Further,

we conclude that the trial court’s sentencing determination upon revocation and

adjudication was not an abuse of discretion and that the record sufficiently supported

the trial court’s imposition of unpaid community-supervision fees as reparations in the

adjudication judgment.     But $50 of the ordered reparations is not specifically

identified and must be subtracted from the $590 in reparations in the adjudication

judgment. And because the adjudication judgment incorrectly imposed a $980 fine

and $34,297.62 in restitution, which were not orally pronounced upon revocation and

adjudication, we modify the adjudication judgment to delete those amounts. As

modified, we affirm the trial court’s adjudication judgment.

                                I. BACKGROUND

                 A. GUILTY PLEA AND DEFERRED ADJUDICATION

      In 2011, Lyle was indicted for theft of property valued at more than $20,000

but less than $100,000—a third-degree felony. See Tex. Penal Code Ann. § 31.03(a),



                                           2
(e)(5).1 Five years later,2 Lyle agreed to plead guilty in exchange for the State’s

recommendation that the adjudication of his guilt be deferred and that he be placed

on community supervision for ten years. As part of the plea agreement, Lyle affirmed

that his plea was voluntary, that his retained attorney had provided “fully effective and

competent representation,”3 and that he waived his right to appeal. Lyle also signed a

judicial confession confirming that he was guilty of the charged offense.            On

September 7, 2016, Lyle pleaded guilty to the charged offense in open court and orally

confirmed that his plea was voluntary. The trial court followed the plea-bargain

recommendation and entered an order deferring any guilt adjudication and placing

Lyle on community supervision for ten years. At the conclusion of the guilty-plea

hearing, Lyle’s retained counsel questioned Lyle about his plea:

             Q. [By Lyle’s counsel] Mr. Lyle, when we originally came to court
      today, it was your understanding that I was going to seek the Court’s
      permission to withdraw as your attorney of record; is that correct?

             A. Yes.


      1
       In 2015, the legislature amended section 31.03(e) to increase the minimum
value of stolen property to qualify as a third-degree felony from $20,000 to $30,000.
Act of May 31, 2015, 84th Leg., R.S., ch. 1251, § 10, sec. 31.03(e), 2015 Tex. Sess. Law
Serv. 4208, 4212 (effective Sept. 1, 2015).
      2
       The five-year delay is not clearly explained in the record other than the fact
that an arrest warrant was issued on May 12, 2011; bond was set at $5,000 that same
day; and Lyle was again arrested on April 18, 2016.
      3
       Lyle, who affirmed that he was not entitled to appointed counsel, retained
counsel in June 2016—three months before the guilty-plea hearing.


                                           3
             Q. And upon approaching the bench, you were informed that
      you would have to either hire another attorney or, according to the
      prosecutor, take your plea today or all plea offers would be withdrawn; is
      that correct?

             A. Yes.

            Q. And during this short time period, have you had an
      opportunity to ask me any question that you’ve wondered about?

             A. Yes.

             Q. Okay. Have I answered all of your questions?

             A. Yes, you have.

             Q. Are you pleased with my services?

             A. Yes.

The trial court certified that Lyle had no right to appeal because of the plea bargain

and because of his express waiver. See Tex. R. App. P. 25.2(a)(2); see also Tex. Code

Crim. Proc. Ann. arts. 1.14(a), 44.02.

                        B. REVOCATION AND ADJUDICATION

      During the community-supervision period, the State filed a petition to proceed

to an adjudication, alleging that Lyle had failed to report to his community-

supervision officer several times and had not been paying his community-supervision

fees or restitution as previously ordered. At the adjudication hearing, Lyle pleaded

true to the State’s allegations. The trial court heard evidence that Lyle had issues with

alcohol but revoked Lyle’s community supervision, adjudicated his guilt of the

underlying offense, and sentenced him to four years’ confinement. The trial court

                                           4
certified that Lyle had the right to appeal the judgment adjudicating his guilt. See Tex.

Code Crim. Proc. Ann. art. 42A.755(e) (“When the defendant is notified that the

defendant’s community supervision is revoked . . . and the defendant is called on to

serve a sentence [of confinement], the defendant may appeal the revocation.”). On

appeal, Lyle challenges his original guilty plea, the adjudication and revocation, and

the reparation and restitution amounts included in the adjudication judgment.

                                 II. GUILTY PLEA

      In his first two points, Lyle argues that his guilty plea was involuntary because it

was made under duress and based on ineffective assistance of counsel. Lyle relies on

his allegation that counsel threatened to withdraw if Lyle did not accept the State’s

plea-bargain offer, which Lyle argues was deficient performance and rendered his plea

involuntary.

      In general, a defendant placed on deferred adjudication community supervision

may raise issues regarding the original plea proceeding only in appeals taken when the

trial court first imposes deferred adjudication community supervision. See Manuel v.

State, 994 S.W.2d 658, 661–62 (Tex. Crim. App. 1999); see also Tex. Code Crim. Proc.

Ann. art. 42A.755(e) (“The right of the defendant to appeal . . . shall be accorded the

defendant at the time the defendant is placed on community supervision.”). Unless

the order placing Lyle on deferred adjudication community supervision was void, he

may not raise issues related to the original plea proceeding—including voluntariness

and ineffective-assistance issues—in his appeal from the subsequent adjudication

                                           5
proceeding. See Robinson v. State, Nos. 02-17-00054-CR, 02-17-00055-CR, 2018 WL
1095793, at *2 (Tex. App.—Fort Worth Mar. 1, 2018, no pet.) (mem. op., not

designated for publication); Ebiana v. State, 77 S.W.3d 436, 438 (Tex. App.—Corpus

Christi–Edinburgh 2002, pet. ref’d); Hanson v. State, 11 S.W.3d 285, 287–88 (Tex.

App.—Houston [14th Dist.] 1999, pet. ref’d). Neither an involuntary guilty plea nor

an ineffective-assistance claim renders the resulting deferred-adjudication order void.

See Jordan v. State, 54 S.W.3d 783, 785 (Tex. Crim. App. 2001); Pena v. State, 551 S.W.3d
367, 370 (Tex. App.—Amarillo 2018, no pet.). Thus, we do not have jurisdiction to

address points one and two directed to the original plea proceeding, and we dismiss

them.4

                  III. REVOCATION AND ADJUDICATION

         In his remaining three points, Lyle contends that the revocation and

adjudication were abuses of discretion because the trial court did not follow a

progressive sanction short of revocation and that the resulting adjudication judgment

contained improper restitution and reparations amounts. Lyle does not challenge the

sufficiency of the evidence to support the revocation and adjudication, which were

based on his pleas of true to the violation allegations. See generally Tapia v. State, 462



       Were we to have jurisdiction, we would conclude that the record shows that
         4

Lyle entered his guilty plea freely and voluntarily with the effective assistance of
counsel. See, e.g., Dominguez v. State, 535 S.W.3d 125, 133–35 (Tex. App.—El Paso
2017, no pet.).


                                            6
S.W.3d 29, 31 n.2 (Tex. Crim. App. 2015) (“A plea of true, standing alone, is sufficient

to support the revocation of community supervision and adjudicate guilt.”).

                                    A. SENTENCE

      In his brief, Lyle posits that the legislative intent behind community

supervision reveals that its primary objective is rehabilitation. He relies on a bench

manual prepared by the Texas Department of Criminal Justice’s community-justice

assistance division, which indicates that trial courts should focus on empirical

evidence of the effectiveness of a particular punishment to achieve a “sustained

reduction in criminal behavior.”     Based on the primary objective of community

supervision and the information in the bench manual, Lyle asserts that the trial court

should have ordered him “to specialized treatment for substance abuse” instead of

revoking his community supervision and adjudicating his guilt.5

      Lyle concedes that no binding authority required the trial court to impose

substance-abuse treatment in lieu of revocation and adjudication. Indeed, a trial court

has broad sentencing discretion after revoking community supervision and

adjudicating guilt. See Tex. Code Crim. Proc. Ann. arts. 42A.110, 42A.751(d); see also

State v. Waters, 560 S.W.3d 651, 661 (Tex. Crim. App. 2018) (recognizing nature of

revocation proceedings is “highly discretionary”). The trial court’s decision to revoke,

      5
        In orally pronouncing Lyle’s sentence, the trial court recognized that Lyle had
a history of alcohol abuse, which the court considered “mitigating”; however, the trial
court was “trouble[ed]” by Lyle’s “pattern of behavior [and decisions], which certainly
[were] not due to alcoholism.”


                                           7
adjudicate, and sentence Lyle, instead of continuing his community supervision and

placing him in an alcohol-treatment program, was not outside its broad sentencing

discretion. See Lake v. State, No. 02-13-00521-CR, 2017 WL 3821902, at *4 (Tex.

App.—Fort Worth Aug. 31, 2017, pet. ref’d) (mem. op., not designated for

publication); Shephard v. State, No. 05-13-00291-CR, 2014 WL 2151975, at *4 (Tex.

App.—Fort Worth May 20, 2014, pet. ref’d) (mem. op., not designated for

publication). We overrule point three.

                            B. ADJUDICATION JUDGMENT

       In points four and five, Lyle argues that the reparations and restitution amounts

in the adjudication judgment are not supported by the record.

                                1. Restitution and Fine

       The State concedes that the restitution included in the adjudication judgment

must be deleted because that amount was not orally pronounced by the trial court.

We agree that restitution, which is similar to a fine in that it is punitive, must be orally

pronounced. See Weir v. State, 278 S.W.3d 364, 366–67 (Tex. Crim. App. 2009);

Cantrell v. State, No. 10-12-00269-CR, 2014 WL 2069279, at *4 (Tex. App.—Waco

May 15, 2014, no pet.) (mem. op., not designated for publication). Similarly, the trial

court did not orally pronounce the $980 fine that was included in the judgment

adjudicating guilt.6 Because the oral pronouncement of sentence controls, we must


       Although the fine was noted as being “Not Suspended” on the order of
       6

deferred adjudication and on the judgment adjudicating guilt, the fine must be orally

                                             8
modify the judgment adjudicating guilt to delete the $34,297.62 ordered as restitution

and the $980 fine. Taylor v. State, 131 S.W.3d 497, 500, 502 (Tex. Crim. App. 2004);

Mitchell v. State, No. 02-17-00112-CR, 2017 WL 6759032, at *1 (Tex. App.—Fort

Worth Dec. 28, 2017, no pet.) (mem. op., not designated for publication); Cantrell,

2014 WL 2069279, at *4. We sustain point five.

                                  2. Reparations

      The adjudication judgment included the imposition of $590 in reparations. See

Tex. Code Crim. Proc. Ann. art. 42.03, § 2(b). Lyle argues that this amount is not

supported by the record because although the balance sheet prepared by Tarrant

County’s Community Supervision and Corrections Department (CSCD) shows that

$590 in “PROBATION FEES” were owed as reparations, the district clerk’s list of

fee breakdowns shows that “0.00” was owed for “Probation Fees” and for “Due to

CSCD.”     Lyle asserts this irreconcilable conflict requires the deletion of the

reparations amount.

      The district clerk’s certified bill of cost assessed only court costs and did not

address community-supervision fees or reparations. See Tex. Code Crim. Proc. Ann.

art. 103.001.   The CSCD balance sheet shows that Lyle owed $540 in owed

community-supervision fees and $50 as “DUE TO CSCD,” both of which had been

pronounced at revocation and adjudication because the judgment adjudicating guilt
set aside the prior order of deferred adjudication. See Demerson v. State, No. 02-18-
00003-CR, 2018 WL 3580893, at *2 (Tex. App.—Fort Worth July 26, 2018, no pet.)
(mem. op., not designated for publication).


                                          9
categorized as reparations. See Ayala v. State, No. 02-17-00385-CR, 2018 WL 2727954,

at *1 (Tex. App.—Fort Worth June 7, 2018, no pet.) (mem. op., not designated for

publication) (recognizing CSCD may categorize community-supervision fees as

reparations). The district clerk’s list of fee breakdowns reflected that no probation

fees or other CSCD amounts remained due because they had been categorized as

reparations as reflected in the CSCD balance sheet. See Hongpathoum v. State, Nos. 02-

18-00061-CR, 02-18-00062-CR, 02-18-00063-CR, 2019 WL 2432152, at *3 (Tex.

App.—Fort Worth June 6, 2019, no pet. h.) (“Viewing [the balance sheet and list of

fee breakdowns] collectively and in the light most favorable to the reparations award,

Hongpathoum’s unpaid probation fees were transferred from one ledger . . . to

another ledger . . ., which explains why the ‘List of Fee Breakdowns’ shows a zero

balance.”); Ayala, 2018 WL 2727954, at *1 (“Because these [unpaid community-

supervision] fees were characterized as reparations in CSCD’s balance sheet, the

clerk’s fee-breakdown list correctly noted that there were no amounts due as fees.”).

The CSCD’s balance sheet is sufficient to support $540 of the ordered reparations in

the judgment adjudicating guilt. See Hongpathoum, 2019 WL 2432152, at *3. But the

$50 categorized as “DUE TO CSCD” on the balance sheet has no further identifying

information allowing us to specifically trace this amount to either a statutorily

authorized cost or to a community-supervision condition without impermissible

speculation. See Demerson, 2018 WL 3580893, at *3. We therefore subtract $50 from



                                         10
the ordered $590 in reparations for a total of $540. See id.; Lewis v. State, 423 S.W.3d
451, 461 (Tex. App.—Fort Worth 2013, pet. ref’d).

      Lyle additionally attacks the imposed reparations because they were not orally

pronounced. These reparations, which were owed community-supervision fees, were

not punitive and therefore were not required to be orally pronounced. See Demerson,

2018 WL 3580893, at *2. We overrule issue four.

                                IV. CONCLUSION

      We conclude that we have no jurisdiction to address Lyle’s attacks on his

original guilty plea, which do not assert that the order of deferred adjudication was

void. Further, we conclude that the trial court did not abuse its discretion by revoking

Lyle’s community supervision, adjudicating his guilt, and imposing sentence instead of

continuing his community supervision. And $540 of the ordered reparations amount,

which was comprised of unpaid community-supervision fees, was supported by

sufficient evidence in the record. However, because (1) the restitution and fine

amounts were punitive and were not orally pronounced by the trial court at

revocation and adjudication and (2) $50 of the reparations amount is characterized as

“DUE TO CSCD” with no further identifying information, those amounts must be

deleted from the trial court’s adjudication judgment. Accordingly, we modify the

judgment adjudicating guilt to delete the $980 fine, the $34,297.62 in restitution, and

$50 of the ordered $590 in reparations. We additionally modify the attached order to

withdraw funds to delete $1,030 from the incurred “[c]ourt costs, fees and/or fines

                                          11
and/or restitution” for a remaining total of $854.7 As modified, we affirm the trial

court’s June 30, 2017 judgment adjudicating guilt. See Tex. R. App. P. 43.2(b).


                                                     /s/ Lee Gabriel

                                                     Lee Gabriel
                                                     Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: July 11, 2019




      7
         The order to withdraw funds authorized withdrawals from Lyle’s inmate trust
account to satisfy $1,884 in incurred “[c]ourt costs, fees and/or fines and/or
restitution.” This amount is the result of $314 in court costs, the $980 fine, and $590
in reparations. Because $540 of the reparations amount and the court costs are
collectible, the order to withdraw funds may authorize withdrawal of $854. Although
the order states that the withdrawal amount includes restitution, which must be
deleted from the judgment, the $34,297.62 restitution amount was clearly not included
in the order to withdraw funds.


                                          12